Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Priority and Status of Claims
1.	This application is a CON of 16/793,833 02/18/2020 PAT 10874671, which claims benefit the foreign application: INDIA 201941006393 with a filing date 02/18/2019.
2. 	Claims 1-21 are pending in the application.  
Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.1 	Claims 1-21 are rejected under the judicially created doctrine of obviousness-
 type double patenting as being unpatentable over claims 1, 9 and 18 of Jain et al. US 
10,874,671. Although the conflicting claims are not identical, they are not patentably 
distinct from each other and reasons are as follows.
Applicants claim amorphous solid dispersion comprising nilotinib fumarate or nilotinib tartrate., see claim 1.  Dependent claims 2-8 further limit the scope of methods of use, i.e., a specific ratio, carrier and organic acid in claims 2-8.
Applicants claim a pharmaceutical composition comprising an effective amount of an amorphous solid dispersion of nilotinib fumarate or nilotinib tartrate, wherein the solid dispersion comprises a pharmaceutically acceptable carrier and optionally at least one organic acid, and wherein the pharmaceutical composition provides enhanced bioavailability when compared to a reference formulation in fasted state, see claim 9. Dependent claims 10-20 further limit the scope of methods of use, i.e., a specific amount, excipients, formulations, and processes in claims 10-20.
Applicants claim a pharmaceutical composition comprising an effective amount of amorphous solid dispersion of nilotinib fumarate or nilotinib tartrate, wherein the solid dispersion further comprises a pharmaceutically acceptable carrier and optionally at least one organic acid, and wherein at least one pharmacokinetic parameter of nilotinib in a human subject subsequent to administration in the fasted state is from about 80% to about 125% of that pharmacokinetic parameter of nilotinib in a human subject subsequent to administration in the fed state, wherein the at least one pharmacokinetic parameter is selected from AUC0- infinity, Cmax, AUC0-t, or combinations thereof, see claim 21.
Jain et al. ‘671 claims an amorphous solid dispersion comprising nilotinib fumarate or nilotinib tartrate, see column 38.
Jain et al. ‘671 claims a pharmaceutical composition comprising an effective amount of an amorphous solid dispersion of nilotinib fumarate or nilotinib tartrate, wherein the solid dispersion comprises a pharmaceutically acceptable carrier and optionally at least one organic acid, and wherein the pharmaceutical composition provides enhanced bioavailability when compared to a reference formulation in fasted state, see column 39.
Jain et al. ‘671 claims a pharmaceutical composition comprising an effective amount of amorphous solid dispersion of nilotinib fumarate or nilotinib tartrate, wherein the solid dispersion further comprises a pharmaceutically acceptable carrier and optionally at least one organic acid, and wherein at least one pharmacokinetic parameter of nilotinib in a human subject subsequent to administration in the fasted state is from about 80% to about 125% of that pharmacokinetic parameter of nilotinib in a human subject subsequent to administration in the fed state, wherein the at least one pharmacokinetic parameter is selected from AUC0- infinity, Cmax, AUC0-t,, or combinations thereof, see column 40
The difference between instant claims and Jain et al. ‘671 is that the instant claims are embraced within the scope of Jain et al. ‘671.
One having ordinary skill in the art would find the claims 1-21 prima facie obvious because one would be motivated to employ the compounds/compositions of Jain et al. ‘671 to obtain instant invention.  
                              The motivation to make the claimed compounds/compositions derived from the 
                    know compounds/compositions of Jain et al. ‘671would possess similar activity to 
                    that which is claimed in the reference.  

STATUTORY (35 USC 101) 
3.2.	Claims 1, 9 and 21 are directed to the same invention as that of claims 1, 9 and 
18 of commonly assigned Slayback Pharma LLC. of Jain et al. US 10,874,671 under 35 
U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.  In the instant case, applicants claim the same invention of claims 1, 9 and 18 of Jain et al. US 10,874,671.



Conclusion
Any inquiry concerning this communication or earlier communications from
the examiner should be directed to REI TSANG SHIAO whose telephone number is 
(571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1628     


October 11, 2022